fa ty

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case Modified : : , ‘ Page 1 Gf 1

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv, ‘ (For Offenses Committed On or After November 1, 1987)
. Victor Eduardo Casillas-Salazar Case Number: 3:19-mj-24724

Jeremy D Warren
Defendant's Att

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO, 93441298. J FILE ™
THE DEFENDANT: | | Le 7 2019
pleaded guilty to count(s) 1 of Complaint a |
(| “was found guilty to count(s) CLERK, us. DIS ee CALIFORNIA
after a plea of not guilty. BY DEP
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
CO) The defendant has been found not guilty on count(s)
[] Count(s) dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

4. TIME SERVED C days

\

-J Assessment: $10 REMITTED & Fine: WAIVED

 

kX Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in

the defendant’s possession at the time of arrest upon their deportation or removal.
L] Court recommends defendant be deported/removed with relative, _ charged in case

 

 

_ ITTS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 27, 2019
Date of Imposition of Sentence

- DUSM HONORABLE MITCHELL D. DEMBIN
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy 3:19-mj-24724

“

 

 
